DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from claim 1 as recited what block A of the amphiphilic polymer is.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
 
2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Meier et al (US Pat 6,616,946 B1) hereinafter Meier in view of Nelson et al. (“Balancing Cationic and Hydrophobic Content of PEGylated siRNA Polyplexes Enhances Endosome Escape, Stability, Blood Circulation Time, and Bioactivity in Vivo”, 2013) hereinafter Nelson in view of Miteva et al. (“Tuning PEGylation of mixed micelles to overcome intracellular and systemic siRNA delivery barriers”, 2014) hereinafter Miteva.
  Meier discloses polymeric hollow particles (micelle) for delivery of an agent (drug) are provided that change permeability in response to a change in an external stimulus such as pH, temperature, light, ionic strength, electric field, magnetic field and/or solvent composition.  The particles can have a shell formed of an amphiphilic triblock ABA (first block A) or BAB (second block B) copolymer (amphiphilic polymer which encapsulates drug), where A is a hydrophilic block and B is a hydrophobic block (phase-separated (abstract). The poly (acrylic acid) hollow particles change in size in 
The length of the one or more segments A, B, A', or B' which are to be graft copolymerized on the starting segment can be easily controlled by controlling the amount of monomer (hydrophilic or hydrophobic) which is added for the graft copolymerization.  In this way the size of the segments and their ratio can easily be controlled (ratio of 1:9 to 9:1) (col. 12, ln 23-34). Meier does not explicitly disclose first and second polymer blocks and functional groups capable of forming hydrogen bonds.
 	However, Nelson discloses tuning the balance of cationic (first polymer) and hydrophobic (second polymer) content of polyplex nanoparticles utilized for systemic siRNA delivery in vivo (first and second polymer blocks in a drug delivery molecule) (pg 8870-8871).
 	However, Miteva discloses micelle formation and characterization with functional effects of nanocarrier surface PEGylation (functional groups capable of forming hydrogen bonds (abstract, pg. 99, 106).

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirley et al. (US 2009/0069186 A1) in view of Ai et al. (US 2007/0253899 A1).
The claimed invention is a micelle comprising: an amphiphilic polymer, comprising: a first block (A); and a second block (B) which is phase-separated from the first block (A) and includes a polymerization unit (B1) of an acrylic monomer or vinyl-based monomer of which a homopolymer has a solubility parameter of less than 10.0 (cal/cm3)1/2 and a polymerization unit (B2) of a polymerizable monomer having a functional group which is capable of forming a hydrogen bond, wherein a weight ratio (B1:B2) of the polymerization unit (B1) of an acrylic monomer or vinyl-based monomer of which a homopolymer has a solubility parameter of less than 10.0 (cal/cm3)1/2 to the polymerization unit (B2) of a polymerizable monomer having a functional group which is capable of forming a hydrogen bond in the second block (B) is in a range of 1:9 to 9:1, 
Shirley et al. disclose amphipathic polymers made “(i) by the controlled stepwise polymerization of firstly water insoluble and secondly water soluble monomers, or the reverse of this process; or (ii) by coupling together pre-formed water insoluble and water soluble polymeric segments” ([0032]). Shirley et al. disclose an amphipathic copolymer comprising a plurality of vinyl monomers which may be adjoined to a product of a condensation or ring-opening polymerization is disclosed ([0033]). Mono-methoxy-polyethylene glycol-mono-methacrylate is disclosed ([0039]). The preparation of amphipathic polymeric dispersants is disclosed, along with materials including methyl methacrylate [MMA], 2-(dimethylamino)ethyl methacrylate [DMAEMA], and mono-methoxy poly(ethylene glycol) mono-methacrylate [PEGMA], and atom transfer radical polymerization (ATRP) ([0051]-[0054]). A poly (ethylene glycol) derived macro-initiator [PEG-Br] is disclosed ([0054]). Table 1 discloses Example A4 which contains PEG-Br at 10 parts, MMA (B1) at 15.2 parts and DMAEMA (or B2) at 7.9 parts for a calculated ratio of MMA (B1) : DMAEMA (B2) of 1.9:1; and a calculated ratio of the first block (A) (PEG-Br) : the second block (B) (total 22.5 parts) of 10:22.5 or 1:2.25.  Table 1 discloses Example A8 which contains PEG-Br at 16.6 parts, MMA (B1) at 11.1 parts and DMAEMA (or B2) at 5.6 parts for a calculated ratio of MMA (B1) : DMAEMA (B2) of 
Shirley et al. do not expressly teach a micelle comprising the amphiphilic polymer.
Ai et al. disclose micelles in the delivery of hydrophobic agents (Abstract and claims 1-30). The micelles are formed from amphiphilic block copolymers, including polymers including polyethylene glycol (PEG) ([0026] and claims 1-3). The core of the micelles contains hydrophobic therapeutic agents, including anti-tumor drugs, and the outside surface of the micelle consists of a brush-like protective corona that stabilizes the nanoparticles in aqueous solution ([0002]). The hydrophobic drugs encapsulated in the micelles include doxorubicin (Figures 1, 4 and 7 and [0028], [0052]-[0067]) and the hydrophobic magnetic resonance imaging (MRI) agent superparamagnetic iron oxide (SPIO) (Figure 8, [0005], [0040], [0041] and [0074]). A pharmaceutical composition comprising the micelles and a pharmaceutically acceptable carrier is also disclosed ([0044]-[0046], [0055], claim 28).

One of ordinary skill in the art would have been motivated to do this because Ai et al. disclose that the resultant amphiphilic micelle has a hydrophobic core which accommodates drugs and the outside surface of the micelle consists of a brush-like protective corona that stabilizes the nanoparticles in aqueous solution ([0002]). Furthermore, Ai et al. disclose the various advantages of using polymeric micelles as carriers of hydrophobic drugs. Ai et al. disclose: “First, polymeric micelles are highly stable in aqueous solution because of their intrinsic low critical micelle concentration (cmc), which prevents the drug-entrapped micelles from dissociation upon dilution in the blood stream after intravenous injection. Furthermore, the nanoscale size of polymeric micelles can facilitate their extravasations at tumor sites while avoiding renal clearance and non-specific reticuloendothelial (RES) uptake. The micelle cores are usually constructed with biodegradable polymers such as aliphatic polyesters and polypeptide, and water-soluble poly(ethylene glycol) is most frequently used to build the micelle corona because it can effectively stabilize the nanoparticles in blood compartments and reduce the uptake at the reticuloendothelial sites (e.g. liver and spleen). By 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitation of a micelle would have been obvious over the micelle taught by Ai et al. (Abstract, [0026] and claims 1-30). The limitations of the amphiphilic polymer would have been obvious over the amphiphilic polymer taught by Shirley et al. (Abstract, [0032], [0033], [0039], [0051]-[0054] and Table 1). The limitations of the drug encapsulated by the amphiphilic polymer and the second block of the amphiphilic polymer being adjacent to the drug would have been obvious over the polymeric micelles that encapsulate the hydrophobic drugs, as taught by Ai et al. (Abstract, [0002]-[0003], [0042]-[0043]). The limitation of the drug which includes an insoluble biologically active substance would have been obvious over the genistein encapsulated in the micelles, as taught by Ai et al. ([0028] and claim 5). 
The limitations of the amphiphilic polymer would have been obvious over the amphipathic polymers made “(i) by the controlled stepwise polymerization of firstly water insoluble and secondly water soluble monomers, or the reverse of this process; or (ii) by coupling together pre-formed water insoluble and water soluble polymeric segments” ([0032]); Example A4 which contains PEG-Br at 10 parts, MMA (B1) at 15.2 parts and DMAEMA (or B2) at 7.9 parts for a calculated ratio of MMA (B1) : DMAEMA (B2) of In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product. 
The limitation of the functional group would have been obvious over the hydroxyl and amino groups as functional groups in the vinyl monomer of the polymeric dispersant for an amphiphilic polymer, as taught by Shirley et al. ([0033] and [0035], Examples and Table 1). 
The limitation of the average particle size in a range of 1 to 10,000 nm would have been obvious over the micelles having a mean size of 43.2 ± 3.9 nm ([0063]), and the ligand (cRGD) and drug (doxorubicin or DOX) containing micelles having a diameter of 20 to 40 nm, as taught by Ai et al. (Figure 4). 
The limitations of the pharmaceutical composition comprising the micelle would have been obvious over the pharmaceutical composition comprising the micelles and a .





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,857,099 (16/404,889). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant invention and the patented claims are drawn to same amphiphilic polymers and micelles; instant claims are drawn to generic block A and block B which is polymerized acrylic or vinyl polymer whereas the claims in said patent are drawn to micelles with the vinyl or acrylic homopolymers with the same solubility parameters and encapsulating genistein, daidzein, cucyrbitacin, prangenidin and ..
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,10,328,024 (15/525,835). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant invention and the patented claims are drawn to same amphiphilic polymers and micelles; instant claims are drawn to generic block A and block B which is polymerized acrylic or vinyl polymer whereas the claims in said patent are drawn to micelles with the vinyl or acrylic homopolymers with the same solubility parameters and encapsulating genistein, daidzein, cucyrbitacin, prangenidin and derivative thereof (instant dependent claim 18 reciting the same drugs); claims in instant application and said patent are obvious variants..
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,251,819 (15/525,838). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant invention and the patented claims are drawn to same amphiphilic polymers and micelles; instant claims are drawn to generic block A and block B which is polymerized acrylic or vinyl polymer whereas the claims in said patent are drawn to micelles with the vinyl or acrylic homopolymers with the same solubility parameters and encapsulating genistein, daidzein, cucyrbitacin, prangenidin and derivative ..
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,143,651 (15/355,225). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant invention and the patented claims are drawn to same amphiphilic polymers and micelles; instant claims are drawn to generic block A and block B which is polymerized acrylic or vinyl polymer whereas the claims in said patent are drawn to micelles with the vinyl or acrylic homopolymers with the same solubility parameters and encapsulating genistein, daidzein, cucyrbitacin, prangenidin and derivative thereof (instant dependent claim 18 reciting the same drugs); claims in instant application and said patent are obvious variants..
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,251,819 (15/525,838). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant invention and the patented claims are drawn to same amphiphilic polymers and micelles; instant claims are drawn to generic block A and block B which is polymerized acrylic or vinyl polymer whereas the claims in said patent are drawn to micelles with the vinyl or acrylic homopolymers with the same solubility parameters and encapsulating genistein, daidzein, cucyrbitacin, prangenidin and derivative thereof (instant dependent ..
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,143,651 (the ‘651 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a micelle comprising a drug and an amphiphilic polymer which encapsulates the drug, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claim 1 of the ‘651 Patent recites that the drug includes intramolecular –H, wherein the intramolecular –H forms a hydrogen bond with the functional group of polymerization unit (B2) in the second block (B) of the amphiphilic polymer, whereas instant claims do not recite this particular limitation.
However, the drug including an intramolecular –H recited in claims of the ‘651 Patent is a species of the drug encapsulated by the amphiphilic polymer recited in the instant claims, and anticipates as well as renders instant claims obvious. Moreover, instant claim 1 recites that polymerization unit (B2) has a functional group which is capable of forming a hydrogen bond.
Since both sets of claims recite the same amphiphilic polymer, micelle encapsulating an active, and a composition comprising the micellar encapsulated active, they are obvious over each other and they are not patentably distinct over each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612